                    Case 20-11602-BLS         Doc 10     Filed 06/19/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             Chapter 11

    FACTOM, INC.,1                                     Case No. 20-11602 (BLS)
                                                        Obj. Deadline: July 3, 2020 at 4:00 p.m.
                             Debtor.

                  MOTION OF THE DEBTOR FOR ORDER SCHEDULING
               CONFIRMATION HEARING AND FIXING RELATED DEADLINES
                    AND APPROVING FORM OF BALLOT AND NOTICE

             The Debtor hereby moves for an order, in the form annexed hereto, (a) fixing (i) the period

within which holders of general unsecured claims may vote on the Debtor’ proposed Chapter 11

Plan of Reorganization [D.I. 3] (as amended, the “Plan”) (the last date of such period,

the “Voting Deadline”), (ii) the date and time for the hearing to consider confirmation of the Plan

(“Confirmation Hearing”), (iii) the date by which the Debtor must transmit a copy of the Plan,

Notice and Ballot (both defined below) (“Mailing Deadline”) as provided herein, (iv) the date by

which objections to confirmation of the Plan must be filed (“Objection Deadline”) and (v) the date

by which the Debtor must file its brief or affidavits in support of confirmation and in response to

any objection and (b) approving the Debtor’s proposed form of ballot, in the form annexed hereto

as Exhibit 1 (“Ballot”), and proposed form of notice of the Confirmation Hearing, Voting Deadline

and Objection Deadline, in the form annexed hereto as Exhibit 2 (“Notice”), pursuant to

Bankruptcy Code section 1128, Rules 2002, 3016, 3017 and 3018 and Interim Rule 3017.2, and

states:




1
 The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
               Case 20-11602-BLS         Doc 10     Filed 06/19/20     Page 2 of 3




                                JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction to consider this motion pursuant to

28 U.S.C. §§ 157(a) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L).

Venue in this district is proper pursuant to 28 U.S.C. § 1408.

                      RELIEF REQUESTED AND BASIS THEREFOR

       2.      The Debtor hereby proposes that the Court fix the following dates and deadlines,

pursuant to Interim Rule 3017.2:

                      Event                                             Date
 Mailing Deadline                                  Three days after entry of the Order on this
                                                   motion
 Voting Deadline                                   Fourteen days before the Confirmation Hearing

 Objection Deadline                                Fourteen days before the Confirmation Hearing

 Deadline to file Brief or Affidavits in Support   Seven days before the Confirmation Hearing
 of Confirmation
 Confirmation Hearing                              Late August/Early September


       3.      The Debtor further requests that the Court approve its proposed forms of Ballot and

Notice. The Ballot conforms substantially to Official Form B314, as required by Rule 9009(a).

In accordance with Rule 2002(b)-(c), 3016(c) and 3017(d), the Notice specifies the date and time

of the Confirmation Hearing, the Objection Deadline and the Voting Deadline and restates in bold

the injunction included in the Plan.

       4.      Pursuant to Rule 3018, the Debtor proposes that scheduled claims not marked

contingent, unliquidated or disputed and filed proofs of claim be allowed solely for voting purposes

in the amount scheduled or filed, and that un-filed rejection damages claims be allowed solely for

voting purposes in the amount of $1.

       5.      General unsecured claims are the only impaired class under the Plan. The Debtor

accordingly proposes to transmit by first class mail a copy of the Plan, Ballot and Notice, together
               Case 20-11602-BLS         Doc 10      Filed 06/19/20       Page 3 of 3




with a postage prepaid return envelope, to all holders of claims that have been allowed for voting

purposes on or before the Mailing Deadline, and a copy of the Plan and Notice to all other creditors,

all equity security holders, all persons listed on the Del. Bankr. L.R. 2002-1(c) service list, the

Subchapter V Trustee and the United States Trustee, and requests that the Court approve said

service as good and sufficient.

                                     NO PRIOR REQUEST

       6.      No prior request for the relief sought herein has been made to this Court or to any

other court.

       WHEREFORE, the Debtor requests that the Court enter the annexed proposed order and

grant such other and further relief as the Court deems just and proper.

Dated: June 19, 2020                                  Respectfully submitted,

                                                      /s/ Julia Klein
                                                      Julia Klein (DE 5198)
                                                      KLEIN LLC
                                                      919 North Market Street, Suite 600
                                                      Wilmington, Delaware 19801
                                                      (302) 438-0456
                                                      klein@kleinllc.com

                                                      - and -

                                                      Jeffrey Chubak (pro hac vice)
                                                      AMINI LLC
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      jchubak@aminillc.com
                                                      Proposed Attorneys for the Debtor
